DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Reilly on 10, 12 January 2022.
The application has been amended as follows: 

IN THE SPECIFICATION:

Paragraphs [0019] and [0035] of the published specification have been amended as follows:

[0019] The features include labels of the prior trips provided by the person or other people or both. The features include identifications of the types of the prior trips. The type of the given trip includes a role of the person in the trip. The role of the person includes a role as a driver or a role as a passenger. The type of the given trip includes a transportation mode. The transportation mode includes a car. The transportation mode (e.g., of the person). The identifying of the type of the given trip includes computing features of the given trip based on data associated with the given trip. The data associated with the given trip includes sensor data. The feature includes a period of constant speed associated with the type of the given trip. The feature includes idle vibration indicative of a characteristic of a vehicle. The feature includes tilting. The feature includes usage of a mobile device during the given trip. The feature includes straightness of a trajectory during the given trip.

[0035] In some implementations, the technology identifies one or more transportation modes of one or more trips using recordings captured by one or more mobile devices. In some instances, the technology can use a variety of mobile sensor data included in the recordings to extract (e.g., derive) features useful for identifying transportation modes, participant roles, or other trip types, and non-trip phantom recordings.


IN THE CLAIMS:

Claims 1, 3, 5, 30, and 34 to 38 have been amended as follows:

1.	(Currently Amended) A method for improving operation of a computational device in identifying transportation modes of one or more segments of a particular trip and a role of a person as a passenger or a driver for each of the segments of the particular trip in which the transportation mode comprises transportation in a car, the method comprising: 

in vehicles during the prior trips and usage information received from mobile devices for the prior trips, the features being indicative of the transportation modes and the role of the person as a driver or a passenger for the prior trips;
training one or more of a mode classifier and a role classifier based at least in part on the features about the prior trips;
accessing, from persistent storage and by the computational device, the mode classifier and the role classifier;
receiving, by the computational device, information about the particular trip by the person, the information comprising motion information captured by one or more sensors during the particular trip and usage information received from a mobile device of the person on the particular trip;
deriving, by the computational device, features about the particular trip from the information about the particular trip, the features comprising at least one feature related to motion during the particular trip and at least one feature related to usage of the mobile device during the particular trip;

processing, by the computational device, the features about the particular trip with the mode classifier accessed from persistent storage to determine one or more segments of the particular trip in which a transportation mode comprises transportation in a car; and
for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, processing, by the computational device, the features about the particular trip with the role classifier accessed from persistent storage to determine the role of the person as a driver or passenger of the car during the respective segment of the particular trip.


3.	(Currently Amended) The method of claim 1 in which the motion information captured during the prior trips or during the particular trip comprises velocity or acceleration information.


5.	(Currently Amended) The method of claim 1 in which the historical information comprises non-motion information received from a mobile device during [[the]] a trip.

30.	(Currently Amended) The method of claim 1 comprising:
identifying one or more statistically significant changes in the information about the particular trip
segmenting the particular trip into the one or more segments based on the one or more changes.

34.	(Currently Amended) The method of claim 33 in which determining the role label for the particular trip comprises:
aggregating the one or more segments based on the role of the person to determine a first duration for which the role of the person is passenger and a second duration for which the role of the person is driver; and
determining the role label based on the greater of the first duration or the second duration.

35.	(Currently Amended) The method of claim 33 in which the role label is determined based on a role associated with a longest continuous stretch of the one or more segments for which the role of the person is identical.

36.	(Currently Amended) The method of claim 33 comprising providing the role label to a computing device associated with the person

37.	(Currently Amended) The method of claim 36 comprising:
receiving feedback about the role label from the computing device, the feedback including a change to the role label; and
updating of the role classifier based on the feedback.

38.	(Currently Amended) The method of claim 1, wherein the features about the particular trip comprise a first set of features, the method including:
	for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car:[[,]]
deriving, by the computational device, a second set of features from the information about the particular trip associated with the respective segment of the particular trip, the second set of features comprising at least one feature that is different from each feature in the first set of features; and
processing, by the computational device, the second set of features with the role classifier accessed 

Allowable Subject Matter
Claims 1, 3 to 5, and 26 to 38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method as recited in claim 1, including (in combination with the other recited steps/acts and limitations) for example:  training one or more of a mode classifier and a role classifier based at least in part on the features derived about the prior trips; accessing, from persistent storage and by the computational device, the mode classifier and the role classifier; processing, by the computational device, the features about the particular trip with the mode classifier accessed from persistent storage to determine one or more segments of the particular trip in which a transportation mode comprises transportation in a car; and for each of the one or more segments of the particular trip in which the transportation mode comprises transportation in a car, processing, by the computational device, the features about the particular trip with the role classifier accessed from persistent storage to determine the role of the person as a driver or passenger of the car during the respective segment of the particular trip.
In this respect, for example, the examiner considers that the combinations of limitations in the claimed method are integrated into a practical application of/for determining the transportation mode and the role of a person in segments of a particular trip based on motion information captured by sensors in vehicles and usage information received from mobile device(s), and also contain an inventive concept i) for improving “the functioning of the computer itself" (Alice), e.g., in the training of the mode and/or role classifier using the derived features about prior trips, and ii) for improving “an existing technological process” (Bascom) of classifying, e.g., using the trained classifiers accessed from persistent storage, the transportation mode and/or the role of a person during a particular trip based on the motion information captured by the sensors and the usage information received from the mobile device(s) (for example only, such technological process as has been classified in CPCs G08G 1/0129, G08G 1/015, B60W 40/08, B60W 40/09, and H04W 4/027, including an improvement as described at published paragraphs [0017], [0024], [0063], [0073] to [0077], and [0085] of the specification), e.g., by performing the steps/acts as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7 to 14 of the Remarks, filed 26 October 2021, with respect to the rejections under 35 U.S.C. 112, 35 U.S.C. 101, and 35 U.S.C. 103 have been fully considered and are, in conjunction with the examiner’s amendment, persuasive to overcome both the claim rejections and the objections to the specification.  Therefore, the objections and rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667